DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on December 22, 2020. As directed by the amendment: claims 1, 2, 4, 5 and 8-11 have been amended, claims 7 and 12-20 have been cancelled, and new claims 21 and 22 have been added. Claims 1-6, 8-11, 21 and 22 are currently pending in this application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luther, at al. (USPN 6,890,321), hereinafter Luther.
Regarding claim 1, Luther discloses a catheter assembly (catheter assembly 10) for insertion into vasculature of a patient (col. 2, lines 7-11 – invention comprises a soft over-the-needle catheter that has been treated…to facilitate insertion of the soft catheter into the vascular system of a patient), comprising, 
an over-the-needle catheter (over-the-needle catheter 12), comprising:
a first annular stepped surface (see annotated Fig. 1 below) having a first distal surface (see Fig. 1 below) with a first uniform inner diameter (Fig. 1), a first proximal surface (see Fig. 1 below) with a second uniform inner diameter greater than the first uniform inner diameter (Fig. 1), and a first shoulder (shoulder 30) proximate the first proximal surface (Fig. 1) and disposed between the first distal surface and the first proximal surface (Fig. 1) and perpendicular to a longitudinal axis (Fig. 1; axis running along the length of the catheter 12) of the catheter assembly (Fig. 1); and 

first proximal surface, and the first distal surface are constructed of a first material (col. 4, lines 17-27 – treating the distal end 18 of the OTN catheter so as to make it stiffer…the resulting treated distal end of the catheter 12 has a hardness above 90 on the Shore A scale) with a harder durometer than a second material of the tubular portion (col. 3, lines 28-34 – catheter 12…is made preferably of a soft thermoplastic material…[having] a hardness ranging between 50 and 90 on the Shore A scale, more preferably in the range between 65 A and 85 A), the over-the-needle catheter (12) having a catheter lumen (lumen 42) extending therethrough (Fig. 1), wherein the first annular stepped surface is disposed within the catheter lumen (Fig. 1); and 
an introducer needle (insertion needle 14) comprising a second annular stepped    
surface (see annotated Fig. 1 below) forming a distal end of a cylindrical needle feature (collar 32 + proximal portion of needle at 14), wherein the second annular stepped surface comprises a second distal 
surface (Fig. 1 below; surface of portion of needle 14 in contact with first distal surface of catheter 12), a second proximal surface (Fig. 1; surface near 14), and a second 
shoulder (Fig. 1 below; perpendicular portion of the second annular surface) disposed 
proximate the second proximal surface, between the second distal surface and the 
second proximal surface (Fig. 1), and perpendicular to the longitudinal axis of the 

contacts the first material of the first shoulder such that proximal movement of the over-the-needle catheter relative to the introducer needle is inhibited (col. 4, lines 38-45 – when the needle 14 is fully inserted through the catheter 12, the collar 32 advantageously abuts the interior shoulder 30 to provide leverage in advancing the catheter into the patient during insertion).

    PNG
    media_image1.png
    189
    394
    media_image1.png
    Greyscale

Regarding claim 2, Luther discloses wherein an outer surface of the first distal surface, the first shoulder, and the first proximal surface is tapered (Fig. 1; outer surface is near 18, the surface is tapered).
Regarding claim 3, Luther discloses wherein the first material comprises a first plastic (col. 4, lines 21-22 – polyurethane catheter 12 has been treated with a hard thermoplastic material), wherein the second material comprises a second plastic (col. 3, lines 28-31 – OTN catheter 12 comprises a length of flexible tubing…made preferably of a soft thermoplastic material such as polyurethane).

the cylindrical needle feature (32) extend through a proximal end of the over-the-needle 
catheter (12) when the introducer needle (14) is in the insertion position with a 
sharp distal tip of the introducer needle disposed distal to the over-the-needle catheter (Fig. 1).
Regarding claim 21, Luther discloses wherein the second material extends proximal to the cylindrical needle feature (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Luther in view Gupta, et al. (US 2017/0354799), hereinafter Gupta.
Regarding claim 4, Luther discloses the catheter assembly of claim 1, but fails to disclose wherein the second proximal surface comprises a groove, wherein a distal end of the groove is spaced apart from the second shoulder, wherein a 
proximal end of the groove is disposed distal to a proximal end of the cylindrical 
needle feature, wherein the distal end of the groove contacts the second material.
However, Gupta teaches a catheter assembly (catheter system 10) comprising an introducer needle (needle 12) with a groove (second channel 50) located at a distal end of the introducer needle (Fig. 4b, Fig. 4e).

Regarding claim 5, Luther discloses the catheter assembly of claim 1, but fails to disclose wherein the second proximal surface comprises a groove, wherein the groove extends through the second shoulder, through the second distal surface, and through a distal tip of the introducer needle.
However, Gupta teaches a catheter assembly (catheter system 10) having an introducer needle (needle 14) with a groove (second channel 50) extending from a proximal portion (Fig. 4a; portion near 34) of the needle through a distal tip of the needle (Fig. 4a) in order to provide visual confirmation that the needle has been properly inserted into a blood vessel [0028].
Given the teachings of Gupta, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the introducer needle of Luther to have a groove extending from the proximal surface through the second shoulder, through the second distal surface, and through a distal tip of the needle, since doing so would effectively provide visual confirmation of insertion of the introducer needle into a blood vessel.

Given the teachings of Gupta, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the groove of the introducer needle of Luther in view of Gupta to include a notch providing access to a needle lumen, since doing so would effectively help to facilitate the flow of blood to a flashback chamber to give a visual indication of a proper insertion of the introducer needle [0029-0031]. 
Regarding claim 22, Luther in view of Gupta discloses the catheter system of claim 4, wherein Luther discloses further comprising a needle hub (fitting 22), wherein the cylindrical needle feature extends to the needle hub (Fig. 1). 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Luther in view Howell, et al. (US 2003/0204169), hereinafter Howell.
Regarding claim 8, Luther discloses the catheter assembly of claim 1, but fails to disclose wherein the introducer needle further comprises a notch disposed proximal to the cylindrical needle feature, the notch providing access to a needle lumen.
However, Howell teaches a catheter assembly (catheter assembly 100) comprising an introducer needle (needle 50), wherein the introducer needle (50) further comprises a notch (notch 70) disposed proximal to a cylindrical needle feature 
Given the teachings of Howell, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the introducer needle of Luther to have a notch disposed proximal to the cylindrical needle feature and providing access to the needle lumen, since doing so would effectively provide a visual indication of when the needle has been successfully inserted into a vein [0032]. 
Regarding claim 10, Luther discloses the catheter assembly of claim 1 and wherein the introducer needle (14) further comprises a wall (Fig. 1; structure defining wall of needle at 14), wherein the second distal surface, the second shoulder, the second proximal surface, and the wall of the introducer needle are monolithically formed as a single unit (Fig. 1; needle 14 is seen to be one monolithic piece), but fails to explicitly disclose that the introducer needle has a lumen.
However, Howell teaches a catheter assembly (catheter assembly 100) comprising an introducer needle (needle 50) comprising a wall (Fig. 1; structure defining wall of needle at 50) defining a needle lumen [0032 – central axial cavity].
Given the teachings of Howell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion needle of Luther with a lumen, since doing so would effectively provide a passageway for blood to travel through during insertion of the needle [0047].


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Luther in view of Howell, et al. (US 2003/0204169), hereinafter Howell, and further in view of Woehr, et al. (USPN 9,782,546).
Regarding claim 11, Luther discloses the catheter assembly of claim 1 and wherein the introducer needle (50) further comprises a wall (Fig. 1; structure defining wall of needle at 14), but fails to disclose that the introducer needle has a lumen.
However, Howell teaches a catheter assembly (catheter assembly 100) comprising an introducer needle (needle 50) comprising a wall (Fig. 1; structure defining wall of needle at 50) defining a needle lumen [0032 – central axial cavity].
Given the teachings of Howell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion needle of Luther with a lumen, since doing so would effectively provide a passageway for blood to travel through during insertion of the needle [0047].
Claim 11 differs from the teachings above in requiring wherein the cylindrical needle feature is bonded to the wall of the introducer needle to form the second shoulder and the second proximal surface
However, Woehr teaches a needle (202) having a needle feature (change in profile 402) that can be bonded to the wall of the needle (col. 9, lines 45-49) to maintain the needle tip in a desired position (col. 9, lines 59-65).
Given the teachings of Woehr, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the introducer needle of Luther in view of Howell to have the cylindrical needle feature 

Response to Arguments
Applicant’s arguments, filed December 22, 2020, have been fully considered and are persuasive in that the prior art, as applied, does not disclose the claimed invention as currently presented (Remarks, pgs. 6-7).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Luther.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662. The examiner can normally be reached Monday, Tuesday and Thursday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WL/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783